DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, and 5 are objected to because of the following informalities: claim should be identified with proper claim identifier.
In the REMARKS filed on 8/16/2021 in response to the restriction requirement mailed on 3/25/2021,  claims 1, 3, 5, and 7-11 are elected (NOTE: claims 2, 4, and 6 are withdrawn and claims 1, 3, 5, and 7-11 are examined in the office action mailed on 11/9/2021 ). However, in the REMARKS filed on 4/21/2022 in response to the office action mailed on 11/9/2021 & 4/15/2022, claims 2, 3, and 5  are identified as WITHDRAWN. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Therefore, claims 1,3, 5, and 7-11 will be examined and the applicant is required to identify the claims with proper claim identifier. 
Appropriate correction is required (e.g. claims 4, and 6 should be identified as WITHDRAWN).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and  7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the source”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation will be interpreted as “the voltage source”.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greer (U.S. 5,925,324).
Regarding claim 1, Greer discloses a sterilization apparatus (ABSRACT). The apparatus comprises 
(1) a power supply 28/78 (Figures 1 & 3, col. 4, line 24-27 & col. 5, line 47-48);
(2) electrodes 50/52 or 64/66 connected to the power supply 28 for receiving potential therefrom (i.e. a pair of electrode…, Figures 1 & 3, col. 5, line 5-52);
(3) a plastic container 86 positioned between the electrodes 64/66 (i.e. an inner insulated container…, Figures 3 & 4, col. 5, line 27-40);
(4) electromagnet 72 arranged outside of the electrodes 64/66 (i.e. at least one polarization element …, Figures 3 & 4, col. 5, line 32-34); and 
(5) a saline solution 70 provided in the plastic container 82 (i.e. an electrically conductive fluid…, Figures 3 & 4, col. 5, line 34-36).
 It should  be noted that the limitations of “for  neutralizing pesticides… employed in production lines.. to foodstuffs are cited in preamble. When reading the preamble in the context of the entire claim, the recitation in preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The limitation of “at least one polarization element” does not recite any structural element and will be interpreted as “a structure/means for moving/generating radiation/magnetism in a specific direction”. The electromagnet 72 of Greer moves/generates the magnetic field in a specific direction, reading on “at least one polarization element”.
With respect to the limitations of “the electrically conductive fluid configured to act as……to act on polarization and ionization of the electrolyte medium” are related to manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
It should be noted that “configured to receive foodstuffs” is recitation for intended use.  A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114). Moreover, Greer teaches that the system is fully capable of processing food (col. 2, line 55-56).
Regarding claim 3, Greer teaches electromagnet 72 (Figures 3 & 4, col. 5, line 32-34).
Regarding claim 5, Greer teaches direct current form the power supply 28/78 (col. 5, line 47-48)
Regarding claim 7, Greer teaches that a computer is coupled to the power source and a conductivity transducer for safely operating the system (i.e. security means…sensor…, Figures 1 & 3, col. 3, line 55-62 & col. 5, line 42-67).
Regarding claim 8, Greer teaches that the plastic container 86 is provided for positioning the material to be treated therewith (Figures 3 & 4, col. 5, line 27-40) and the system is fully capable of processing food (col. 2, line 55-56).
It should be noted that “a compatible package” does not recite any structure or component and will be interpreted as “a structure for containing/carrying material”. The plastic container 86 of Greer is a structure for carrying material to be treated, reading on “a compatible package”. 
It should be noted that “for foodstuffs packaging” is recitation for intended use, which does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Regarding claim 10, Greer teaches that material flows through a passageway 48 for sterilization and electrodes are disposed externally around the passageway 48 (Figures 1 & 2, col. 5, line 1-7).  
It should be noted that “a production line” does not recite any structural limitation and will be interpreted as “a path for treating/flowing/passing material”. The passageway 48 of Greer is a path for sterilizing/treating/flowing/passing material, reading on “a production line”. 
Moreover, as indicated in the preamble (see claim 1), “a production line” is a recitation which the claimed apparatus is intended to be employed. It has been held that A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114). Furthermore, the limitation of “the inner insulated container passes …of the production line” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. 5,925,324) as applied to claim 1 above, and further in view of Shield (PG-PUB US 2015/0050398).
Regarding claim 9, Greer teaches that the system is sealed and the material to be sterilized should be easily removed from the container (col. 3,line 30-31 & col. 5, line 39-41), but does not teach an outer container having a lid to enclose inner plastic container. However, Shields discloses a sterilization apparatus (ABSTRACT). Shields teaches that the sterilizer comprises a receptacle 12 having a chamber with a lid 20, wherein such configuration can achieve easy access to the components therewithin and seal the apparatus to properly protect the user (Figures 1-3, paragraphs [0005], [0007], & [0019]). Therefore, it would be obvious for one having ordinary skill in the art to include an outer container having a lid as suggested by Shields in order to easily access the components/material to be sterilized in the inner container and properly seal the system of Greer.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. 5,925,324) as applied to claim 1 above, and further in view of Murokh (PG-PUB US 2012/0145673).
Regarding claim 11, Greer teaches that the container 86 can protect electrodes from contacting the material therewithin (col. 5, line 38-41), but does not teach an insulating coating between the electrodes. However, Murokh discloses a sterilization apparatus (ABSTRACT & paragraph [0068]). Murokh teaches that the apparatus comprises a dielectric tube/chamber 66/76 having dielectric coating 63/65 between electrodes 62/64 for protecting electrodes and the chamber (Figures 4 & 5, paragraphs [0059] & [0060]). Therefore, it would be obvious for one having ordinary skill in the art to include a dielectric coating between electrodes as suggested by Murokh in order to protect the electrodes and the container within the device of Greer.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 first paragraph are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims  1, 3, 5, and 7-11 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795